Citation Nr: 1713604	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  07-13 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for Scheuermann's disease (spinal abnormality) claimed as low back pain.

2.  Entitlement to service connection for a psychiatric disorder to include anxiety, depression, major depressive disorder (MDD), bipolar affective disorder with psychosis, and schizoaffective disorder to include as secondary to Scheuermann's disease.


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1993 to October 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This claim was previously before the Board and remanded in February 2012, February 2014, and in July 2016 to schedule videoconference hearings.  The Veteran was unable to attend a hearing scheduled in June 2016.  He did not appear at the scheduled videoconference hearing in February 2017.  His hearing request is considered withdrawn.

The Board has recharacterized the March 2005 claim for service connection for anxiety and depression more generally as one of entitlement to service connection for a psychiatric disorder to include anxiety, depression, MDD, bipolar affective disorder with psychosis, and schizoaffective disorder.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for Scheuermann's disease claimed as low back pain and service connection for a psychiatric disorder to include as secondary to Scheuermann's disease.  Unfortunately, further development under the duty to assist is needed with regard to these claims.  See 38 C.F.R. § 3.159 (2016). 


Scheuermann's Disease

The Veteran was afforded VA examinations in March 2011 and in March 2016 for opinions on whether his Scheuermann's disease was related to service.  Neither the March 2011 nor March 2016 has VA opinion specifically indicated whether the Scheuermann's kyphosis is a congenital disease as opposed to a congenital defect.  To allow for proper legal analysis of this claim, clarification is necessary to determine whether the condition is a congenital disease or congenital defect. 

Generally, service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90 (July 18, 1990)); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  Congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9 (2016).  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90; see also 38 C.F.R. §§ 3.303 (c), 3.306 (2016). 

Further, as expressed, the VA opinions are inadequate.  The March 2016 examiner opined that the Veteran's Scheuermann's kyphosis is a congenital condition, which "clearly and unmistakably" existed prior to service entrance.  The examiner further opined that it is "less likely than not" that this condition was aggravated in service.  The examiner did not provide an adequate medical opinion as to whether the preexisting Scheuermann's kyphosis was aggravated in service.  Such opinion must be rendered under the appropriate evidentiary standard, which requires "clear and unmistakable evidence."  See 38 C.F.R. § 3.304; see also Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) (citations omitted).  The evidentiary standard of clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Id.  On remand, the examiner must indicate whether the evidence clearly and unmistakably shows Scheuermann's kyphosis was not aggravated by service. 

Psychiatric Disorder

The Veteran has not been afforded a VA examination for his psychiatric disorder.  The Veteran has provided lay statements from his family members asserting that upon separation from service, he was withdrawn, isolated, depressed and exhibited signs of anxiety.  The Veteran's family members are competent to describe observed symptoms and behaviors of the Veteran, which are within the realm of their personal experience.  38 C.F.R. § 3.159.  In addition, the record contains evidence of psychiatric problems shortly after service.  Records from the Social Security Administration indicate that MDD began in December 1994.  Private treatment records showed that the Veteran was admitted to Brotman Medical Center in 1995 because he tried to commit suicide; he was diagnosed with MDD.  The admission papers show a history of several suicide attempts in the past.  For these reasons, an opinion is needed to determine whether a current psychiatric disorder is related to service.  See 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Veteran contends that his psychiatric disorder may be related to his Scheuermann's disease, which is being remanded for further adjudication.  Thus, the Veteran's claim for service connection for a psychiatric disorder is inextricably intertwined with claim for service connection for Scheuermann's disease.  Therefore, a final decision on the issue of entitlement to service connection for a psychiatric disorder cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the March 2016 VA examiner for an addendum opinion related to the Scheuermann's disease.  The need for an additional examination is left to the discretion of the examiner.  The claims file, and a copy of the Remand should be provided to the examiner.  The examiner should address the following:

a) The examiner is asked to clarify whether the Veteran's Scheuermann's kyphosis is considered a congenital defect or a congenital disease.

b) If the Scheuermann's kyphosis is a congenital disease, does the evidence of record clearly and unmistakably (i.e., this is an onerous test, it must be undebatable) show that the condition existed prior to his entry onto active duty?  

c) If the answer to b) is yes, does the evidence of record clearly and unmistakably show that the preexisting Scheuermann's kyphosis was NOT aggravated by service or, that any increase in disability was due to the natural progression of the disease?  

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

d) If the answer to either b) or c) is no, then is it at least as likely as not (e.g. at least a 50 percent probability) that the Scheuermann's kyphosis had its onset in service or is otherwise related to service?

A complete rationale must be included for the opinion expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

2.  Schedule the Veteran for a VA psychiatric examination for his psychiatric disorder, to include anxiety, depression, MDD, bipolar affective disorder with psychosis, and schizoaffective disorder.  The claims file, and a copy of the Remand should be provided to the examiner.  The examiner should address the following:

a) Is it at least likely as not (a 50 percent or greater probability) that a psychiatric disorder (to include anxiety, depression, MDD, bipolar affective disorder with psychosis, and schizoaffective disorder) had onset during service or is otherwise related to service?  

b) Is it at least likely as not that a psychosis (i.e. bipolar affective disorder with psychosis and schizoaffective disorder) manifested within year after separation from service?  The examiner is asked to consider the competent lay statements from the Veteran's family members who describe witnessing a change in his behavior shortly after separation from service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must state why this is so.  

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the claims.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







